                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


Dr. ALFONSO MARTÍNEZ-TABOAS,

       Plaintiff,

                 v.                            Civil No. 20-1503 (FAB)

UNIVERSIDAD   CARLOS    ALBIZU,
INC.; INSURANCE COMPANY XYZ;
COMPANY ABC; JOHN & JANE DOE,

       Defendants.


                              OPINION AND ORDER

BESOSA, District Judge.

      Before   the    Court   are   two   motions:   defendant   Universidad

Carlos Albizu (“UCA”)’s motion to dismiss pursuant to Federal Rule

of   Civil   Procedure   12(b)(6)     (“Rule    12(b)(6)”),   and   plaintiff

Dr. Alfonso Martínez-Taboas (“Martínez”)’s motion for leave to

amend the complaint.      (Docket Nos. 7 and 10)       For the reasons set

forth below, UCA’s motion is GRANTED in part and DENIED in part

and Martínez’s motion is GRANTED in part and DENIED in part.

I. Background

      This litigation concerns alleged employment discrimination

and retaliation pursuant to the Age Discrimination in Employment

Act (“ADEA”) and Title VII of the Civil Rights Act of 1964 (“Title

VII”), as well as Puerto Rico law.
Civil No. 20-1503 (FAB)                                                       2

     The Court construes the following facts from the first amended

complaint “in the light most favorable to the plaintiff[]” and

“resolve[s] any ambiguities” in the plaintiff’s favor. See Ocasio-

Hernández    v.   Fortuño-Burset,   640   F.3d   1,   17    (1st   Cir.   2011)

(discussing the Rule 12(b)(6) standard of review).

     Martínez was a professor at UCA.        (Docket No. 10-5 at p. 5)

He received awards for his expertise in various topics, including

psychological trauma and personality disorders.             Id.    He became a

professor in 2014, after 17 years as an associate professor.               Id.

As a professor, Martínez met or exceeded UCA’s expectations,

including receiving the ‘Professor of the Year’ award twice.               Id.

     Martínez turned 66 years old in 2019.                 See Id. at p. 5.

Beginning in August, 2019, and continuing until November, 2019,

Martínez filed internal complaints with UCA regarding a younger

colleague allegedly defaming and humiliating him.                 Id. at p. 7.

UCA did not respond to the complaints, leading Martínez to lodge

additional complaints that he was being treated unequally due to

his age.    Id.   Martínez warned UCA that if it did not investigate

his complaint, he would pursue legal action for the alleged unequal

treatment.    Id. at p. 8.

     In January, 2020, UCA instead opened an investigation into

Martínez.    Id. at p. 8.    UCA Human Resources set up a meeting with

Martínez for February 18, 2020 where he learned he was being
Civil No. 20-1503 (FAB)                                                          3

suspended.      Id. at p. 8—9.        Martínez was told that the suspension

was due to a sexual harassment allegation.             Id. at p. 9.

      On February 25, 2020, Martínez filed a charge with the EEOC

for discrimination and retaliation, charge #515-2020-00234 (“the

first charge”).      Id.

      UCA’s investigation of Martínez continued through February

and   March,    2020.      Id.   at    p.   9–10.    UCA   told   him   that   the

investigation was based on allegations from female students over

incidents that allegedly occurred between 2016 and 2018.                Id.    The

female students had complained that they felt uncomfortable in his

lecture classes.        Id. at p. 10.

      As an expert in psychopathology and psychological trauma,

many of Martínez’s classes were related to normal and abnormal

sexuality.      Id. at p. 6.          UCA had never previously raised any

concern over the topics in Martínez’s class syllabus for the 24

years he had been teaching.           Id. at p. 7.

      UCA completed its investigation of Martínez and recommended

his termination.        Id. at p. 10.       On April 6, 2020, UCA terminated

Martínez.      Id.

      In June, 2020, Martínez filed a second charge at the EEOC

alleging retaliation, #515-2020-00310 (“the second charge”).                   Id.

at p. 10.
Civil No. 20-1503 (FAB)                                                          4

      Martínez received a right to sue letter from the EEOC for his

first charge in August, 2020.            Id. at p. 3.

      On September 24, 2020, Martínez filed this case against UCA,

asserting    a    cause   of    action   for   discrimination     based   on   age

pursuant to the ADEA, Puerto Rico Law No. 100, and the Constitution

of   the   Commonwealth        of   Puerto   Rico;   a   cause   of   action   for

retaliation pursuant to the ADEA, Title VII, Puerto Rico Law No.

115, and the Constitution of the Commonwealth of Puerto Rico; and

various state law claims.           (Docket No. 1)

      On December 23, 2020, UCA moved to dismiss the complaint for

failure to state a claim, and failure to exhaust administrative

remedies.    (Docket No. 7)

      The EEOC issued a right to sue letter to Martínez for the

second charge on January 25, 2021.             (Docket No. 10-2 at p. 1)

      After receiving an extension of time to reply to UCA’s motion

to dismiss, on February 8, 2021, Martínez moved to amend the

complaint.       (Docket No. 10)      UCA opposed this motion on the basis

of futility.       (Docket No. 12)       Martínez replied.       (Docket No. 15)

II. UCA’s Motion to Dismiss

     UCA’s motion to dismiss was directed at Martínez’s unamended

complaint, though UCA’s opposition to Martínez’s motion to amend

the complaint references the motion to dismiss and echoes its

arguments.       (Docket Nos. 7 and 12)          While the Court could find
Civil No. 20-1503 (FAB)                                                     5

that the presentation of an amended pleading moots the original

motion to dismiss, “the court simply may consider the motion as

being addressed to the amended pleading.           To hold otherwise would

be to exalt form over substance.”           6 Charles A. Wright, Arthur R.

Miller, and Mary Kay Kane, Federal Practice and Procedure § 1476

(3d ed. 2015).

   As the Court will next explain, the analysis required to

determine if the motion to amend the complaint should be granted

is identical to the analysis of a motion to dismiss under Rule

12(b)(6).     Accordingly, the Court will resolve the two motions

together.

III. Martínez’s Motion to Amend

     A.      Legal Standard

             i.   Futility Review

                  Pursuant    to   Federal     Rule   of   Civil   Procedure

15(a)(2) (“Rule 15(a)(2)”) a court “should freely give leave” to

amend a complaint “when justice so requires.”              Fed. R. Civ. P.

15(a)(2).     Without an adequate basis for the denial of leave to

amend “such as undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing

party   by   virtue   of   allowance   of    the   amendment,   futility   of

amendment, etc.,” courts should allow parties to amend their
Civil No. 20-1503 (FAB)                                           6

complaints.   Foman v. Davis, 371 U.S. 178, 182 (1962); see also

Grant v. News Group Boston, Inc., 55 F.3d 1, 5—6 (1st Cir. 1995).

     UCA argues that Martínez’s proposed amended complaint is

futile and, therefore, the Court should deny his motion to amend

his complaint.    (Docket No. 12)      “‘Futility’ means that the

complaint, as amended, would fail to state a claim upon which

relief could be granted.”     Glassman v. Computervision Corp., 90

F.3d 617, 623 (1st Cir. 1996) (citing 3 Moore’s Federal Practice

¶ 15.08[4], at 15-80 (2d ed. 1993)).    When reviewing a motion to

amend a complaint for futility, a district court applies the same

standard it would apply to a motion to dismiss filed pursuant to

Rule 12(b)(6).    Id.     This means that “there is no practical

difference, in terms of review, between a denial of a motion to

amend based on futility and the grant of a motion to dismiss for

failure to state a claim.”   Id.

     Although the review process for futility mirrors that of the

review process of a motion to dismiss, “[t]he appropriateness vel

non of a district court decision denying a motion to amend on the

ground of futility depends, in the first instance, on the posture

of the case.”     Hatch v. Dep’t. for Children, Youth & Their

Families, 274 F.3d 12, 19 (1st Cir. 2001).   The First Circuit Court

of Appeals explains:
Civil No. 20-1503 (FAB)                                                   7

      If leave to amend is sought before discovery is complete
      and neither party has moved for summary judgment, the
      accuracy of the “futility” label is gauged by reference
      to the liberal criteria of Federal Rule of Civil
      Procedure 12(b)(6). In this situation, amendment is not
      deemed futile as long as the proposed amended complaint
      sets forth a general scenario which, if proven, would
      entitle the plaintiff to relief against the defendant on
      some cognizable theory.

Id.   (citations omitted).

      The more liberal standard of futility review applies to the

posture of this case.      Here, Martínez moved to amend his complaint

on February 8, 2021, and no motion for summary judgment has yet

been filed.       (Docket No. 10)      The Court therefore proceeds to

review Martínez’s proposed first amended complaint pursuant to the

criteria of Rule 12(b)(6).

            ii.   Rule 12(b)(6) Standard

                  Rule   12(b)(6)   permits   a   defendant   to   move   to

dismiss an action for failure to state a claim upon which relief

can be granted.     Fed. R. Civ. P. 12(b)(6).       To survive the motion,

“a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          A claim is facially

plausible if, after accepting as true all non-conclusory factual

allegations, the court can “draw the reasonable inference that the

defendant    is   liable   for   the   misconduct    alleged.”     Ocasio—
Civil No. 20-1503 (FAB)                                             8

Hernández, 640 F.3d at 12 (quoting Iqbal, 556 U.S. at 678).

“Plausible, of course, means something more than merely possible,

and gauging a pleaded situation’s plausibility is a context-

specific job that compels [a court] to draw on [its] judicial

experience and common sense.”      Zenón v. Guzmán, 924 F.3d 611, 616

(1st        Cir.   2019)   (internal    quotation    marks   omitted)

(quoting Schatz v. Republican State Leadership Comm., 669 F.3d 50,

55 (1st Cir. 2012)).       Additionally, “[w]hen . . . a complaint's

factual allegations are expressly linked to — and admittedly

dependent upon — a document (the authenticity of which is not

challenged), that document effectively merges into the pleadings

and the trial court can review it in deciding a motion to dismiss

under Rule 12(b)(6).”      Beddall v. State St. Bank & Tr. Co., 137

F.3d 12, 17 (1st Cir. 1998).

       B.     Analysis

              UCA’s motion to dismiss and its opposition to Martínez’s

motion to amend focus on the first two counts of Martínez’s

complaint. The Court will examine each cause of action separately.
Civil No. 20-1503 (FAB)                                                       9

           1. Discrimination Based on Age

             Martínez’s first cause of action is discrimination based

on age pursuant to the ADEA, as well as pursuant to Puerto Rico

law. 1    (Docket No. 10-3 at p. 12—14)

                a. ADEA Prima Facie Case

                  Without direct proof of discrimination, a claim

under the ADEA follows the burden shifting framework developed in

the Title VII context by McDonnell Douglas v. Green, 411 U.S. 792,

802 (1973). 2 Del Valle-Santana v. Servicios Legales de P.R., Inc.,

804 F.3d 127, 129 (1st Cir. 2015).

         In this context, a plaintiff can create an inference of

discrimination by producing evidence of the elements of the prima

facie case.     Id. at 129—30.     The burden of production then shifts

to the employer to produce a legitimate, non—discriminatory reason

for the employment action.       Id.   The burden then ultimately shifts

back to the plaintiff to show that this reason is a pretext, and

that age was the “but—for cause for the employer’s action.”                 Id.

at 130 (quoting Vélez v. Thermo King de P.R., Inc., 585 F.3d 441,


1 This cause of action is also pursuant to Section 1 of Article II of the
Constitution of the Commonwealth of Puerto Rico. (Docket No. 10—3 at p. 12)
Because UCA does not raise any argument about this part of the claim, the Court
does not address that issue.
2 Additionally, “[b]ecause the analytical framework for ADEA discrimination and
retaliation cases was patterned after the framework for Title VII cases . . .
. the precedent is largely interchangeable.” Ramos v. Vizcarrondo, 120 F.Supp.3d
93 (D.P.R. 2015) (Gelpí, J.).
Civil No. 20-1503 (FAB)                                                       10

447—48 (1st Cir. 2009)(citations omitted)).              One version of the

prima    facie   case   of   age    discrimination   pursuant   to    the   ADEA

requires that:

     (1)    the plaintiff is at least 40 years old when the
            alleged discrimination took place,
     (2)    his or her work was sufficient to meet the
            employer’s legitimate expectations,
     (3)    the employer took an adverse action against the
            plaintiff, and
     (4)    either younger persons were retained in the same
            position upon the plaintiff’s termination or the
            employer did not treat age neutrally in taking the
            adverse action.

Id. at 129—30.

        At the motion to dismiss stage, a plaintiff does not need to

plead facts for every element that will eventually be necessary to

establish a prima facie case.               See Rodríguez-Reyes v. Molina-

Rodríguez, 711 F.3d 49, 54 (1st Cir. 2013)(citing Swierkiewicz v.

Sorema N. A., 534 U.S. 506, 512 (2002)).                “What counts is the

‘cumulative        effect          of      the     [complaint's]       factual

allegations.’"     Rodríguez-Reyes, 711 F.3d at 55 (quoting Ocasio-

Hernández, 640 F.3d at 14).             The sum of the allegations, however,

must make the claim as a whole at least plausible.                   Garayalde-

Rijos v. Municipality of Carolina, 747 F.3d 15, 24 (1st Cir.

2014)(citing Ocasio–Hernández, 640 F.3d at 14–15).              The elements

of the prima facie case are “part of the background against which

a plausibility determination should be made.”              Rodríguez-Reyes,
Civil No. 20-1503 (FAB)                                             11

711 F.3d at 54.       The “plausibility threshold ‘simply calls for

enough fact to raise a reasonable expectation that discovery will

reveal evidence of the illegal conduct.’”      Grajales v. P.R. Ports

Auth., 682 F.3d 40, 49 (1st Cir. 2012) (quoting Ocasio-Hernández,

640 F.3d at 17 (citations omitted)).

                   i. Failure to Investigate as an Adverse Action

                       Because the facts alleged can be confusing,

the Court repeats the relevant allegations here. In the fall of

2019, a younger colleague humiliated and defamed Martínez. (Docket

No. 10-5 at p. 7)      Martínez complained to UCA and asked them to

investigate this colleague (“the first complaint”).      Id.   UCA did

not do so, however.      Id.    Martínez then complained to UCA that

they were treating him unequally based on age because UCA normally

investigates complaints made by younger professors (“the second

complaint”).    Id.

       UCA argues in its Motion to Dismiss that Martínez has not

alleged a plausible claim of discrimination because there is no

third prong of the prima facie case, adverse employment action.

(Docket No. 7 at p. 13)        UCA argues that failing to investigate

Martínez’s colleague is not an adverse employment action against

Martínez because it did not have a tangible negative effect on

him.   Id.   UCA echoes this argument in its opposition to the motion

to amend the complaint.     (Docket No. 12 at p. 3)
Civil No. 20-1503 (FAB)                                                  12

     Martínez argues that at this stage he does not need to satisfy

a prima facie case and even so, failure to investigate is an

adverse action under case law.        (Docket No. 15 at p. 2)

     While the prima facie case is not a pleading standard, the

elements of the prima facie case are “part of the background

against    which   a   plausibility   determination   should    be   made.”

Rodríguez-Reyes, 711 F.3d at 54.          An adverse action, the third

prong of the prima facie case, “typically involves discrete changes

in the terms of employment, such as ‘hiring, firing, failing to

promote,       reassignment       with      significantly       different

responsibilities, or a decision causing significant change in

benefits.’”    Cham v. Station Operators, Inc., 685 F.3d 87, 94 (1st

Cir. 2012)(quoting Morales—Vallellanes v. Potter, 605 F.3d 27, 35

(1st Cir. 2010)(citations omitted)).

     For    his    proposition   that    neglecting   to   investigate   a

complaint against a colleague is an adverse employment action,

Martínez relies on a Second Circuit Court of Appeals case, Fincher

v. Depository Tryst & Clearing Corp., 604 F.3d 712, 722 (2d Cir.

2010).    (Docket No. 15 at p. 7)     Martínez’s reliance is misplaced,

however.    In Fincher, the court held that a failure to investigate

a complaint is only an adverse action if that failure is in

retaliation for a prior protected act by the plaintiff.          Fincher,

604 F.3d at 721—22.      So, for example, a plaintiff who objects to
Civil No. 20-1503 (FAB)                                                 13

some discriminatory act and then is targeted by a colleague could

experience an adverse employment action if the employer refused to

investigate the colleague.       Id.   If, instead, the employer simply

does not respond to an initial complaint about a colleague, the

“employee whose complaint is not investigated cannot be said to

have   thereby   suffered    a   punishment   for   bringing   that   same

complaint.”    Id. at 721.

        There is no prior protected act here because Martínez did

not make a complaint of discrimination before UCA refused to

investigate his first complaint.        (Docket No. 10—3 at p. 7—8)     He

complained of discrimination after it did not investigate his first

complaint.    Id. Refusal to investigate a run of the mill harassment

complaint on its own is not a discrete change in the terms of

employment or a decision causing a significant change in benefits.

See Cham, 685 F.3d at 94; see also Kuhn v. United Airlines, 63 F.

Supp. 3d 796, 802–04 (N.D. Ill. 2014), aff'd sub nom. Kuhn v.

United Airlines, Inc., 640 F. App’x 534 (7th Cir. 2016)(“Here,

however, United allegedly failed to fully investigate what can be

deemed run-of-the-mill harassment or mistreatment complaints, not

[death] threats . . . . [T]he allegedly insufficient investigation

does not rise to the level of a materially adverse action.”)

       In his reply to UCA’s opposition to his motion to amend,

Martínez seems to argue that UCA’s failure to investigate his
Civil No. 20-1503 (FAB)                                                          14

second complaint could instead serve as an adverse action. (Docket

No. 15 at p. 9)      But this argument fails for essentially the same

reason – there is no prior protected action before the second

complaint.     The second complaint, which is where Martínez alleged

to UCA that he was being discriminated against, is the protected

action.     At most, Martínez is arguing that not responding to a

complaint      of   discrimination       is    retaliation    for     making    the

complaint      itself,   but        Fincher    explicitly    states    that     “an

employer's failure to investigate a complaint of discrimination

cannot    be   considered      an    adverse    employment   action     taken    in

retaliation for the filing of the same discrimination complaint.”

Fincher, 604 F.3d at 721.

     The plausibility of the claim is determined with the prima

facie elements in the background, Rodríguez-Reyes, 711 F.3d at 54,

and a reasonable expectation that discovery will lead to evidence

of illegal conduct.         Grajales, 682 F.3d at 49.               The complete

absence of adverse action would be fatal to an eventual claim.

See, e.g. Marrero v. Goya of P.R. Inc., 304 F.3d 7, 22—25 (1st

Cir. 2002) (reversing denial of motion for judgment as a matter of

law for retaliation claim where the evidence only showed the

plaintiff had experienced a lateral transfer and therefore no

adverse action, an element of the prima facie case).                     While a

plaintiff does not need to plead each element of a prima facie
Civil No. 20-1503 (FAB)                                                     15

case as long as the element can be plausibly inferred from the

totality of the facts, see Rodríguez-Reyes, 711 F.3d at 55, if an

element of the prima facie case is absent as a matter of law, the

plaintiff has not pled a plausible claim.             Cf., e.g. Carney v.

Town of Weare, No. 15-cv-291, 2017 WL 680384, at *9 (D.N.H. Feb.

21, 2017) (granting judgment on the pleadings to defendant where

plaintiff’s Title VII claim failed because the discrimination was

not on the basis of sex as a matter of law). No amount of discovery

can reveal illegal conduct in that instance.               Cf. Grajales, 682

F.3d   at    49.     Because   the   failure   to   investigate     Martínez’s

complaints was not an adverse action, see Fincher, 604 F.3d at

721, there is no plausible claim based merely on the failure to

investigate.       Cf. Carney, 2017 WL 680384, at *9; Marrero, 304 F.3d

at 22—25.

       Since Martínez argues an alternate discrimination framework,

the Court will proceed to analyze if the other framework creates

a plausible claim.

                    ii. Hostile Work Environment

                         Martínez    argues,   in    his    reply   to    UCA’s

opposition to his motion to amend, that UCA’s accusations of sexual

harassment and subsequent investigation of him in January 2020, as

well    as   his    eventual   termination,     created     a   hostile   work

environment.       (Docket No. 15 at p. 8—9)
Civil No. 20-1503 (FAB)                                                   16

     Because Martínez did not raise this argument until his reply,

UCA did not make any argument about whether the facts alleged

constitute a hostile work environment.          (Docket No. 12)

           In the context of the ADEA, to plead a hostile work

environment, “a plaintiff must show that:

     (1)   he is a member of the class protected by the ADEA,
     (2)   he was subjected to unwelcome harassment,
     (3)   the harassment was based on age,
     (4)   the harassment was sufficiently pervasive or
           sever[e] so as to alter the conditions of the
           plaintiff's employment and create an abusive work
           environment,
     (5)   the objectionable behavior was both subjectively
           and objectively offensive such that a reasonable
           person would find it hostile or abusive,
     (6)   that the plaintiff found it hostile or abusive, and
     (7)   some basis for employer liability has been
           established.

Gutiérrez-Linés v. P.R. Elec. and Power Authority, 751 F.Supp.2d

327, 341–42 (D.P.R. 2010) (Domínguez, J.) (citations omitted); see

also Rivera-Rodriguez v. Frito Lay Snacks Caribbean, 265 F.3d 15,

24 (1st Cir. 2001) (“When assessing whether a workplace is a

hostile    environment,     courts   look   to    the    totality   of   the

circumstances,    including    the   frequency    of    the   discriminatory

conduct; its severity; whether it is threatening or humiliating,

or merely an offensive utterance; and whether it unreasonably

interferes     with   the   employee's   work    performance.”)      (citing

Landrau–Romero v. Banco Popular de P.R., 212 F.3d 607, 611 (1st

Cir. 2000)).
Civil No. 20-1503 (FAB)                                                    17

       Leaving aside whether a single event of being investigated

for an allegedly false allegation plausibly meets the fourth prong,

i.e.   whether   it   is   sufficiently   severe   so   as   to   alter   the

conditions of employment, Martínez’s allegations do not plausibly

plead the third prong, that the harassment was based on age.

       Martínez’s only allegations related to age are that the

professor who “publicly defamed and humiliated him” was “younger”

and that UCA evidently refused to investigate this professor.

(Docket No. 10—3 at p. 7)      Apart from a conclusory allegation that

UCA was not investigating his complaint because of Martínez’s age,

Martínez does not plead any other fact that would create an

inference that UCA’s allegedly fabricated investigation of him was

‘based on age.’       See Higgins v. State Street Corporation, 323

F.Supp.3d 203, 206–07 (D. Mass. 2018)(granting motion to dismiss

for age discrimination because plaintiff did not allege any fact

from which a fact—finder could infer age discrimination, such as

that the defendant or its agent said or did anything to the

plaintiff to suggest discrimination or that it hired a younger

person with equal or less qualifications to fill the position the

plaintiff was seeking).      On the contrary, Martínez alleges in his

own first charge to the EEOC that the investigation “is a reprisal

for my having questioned the repeated competence of the rector,
Civil No. 20-1503 (FAB)                                               18

especially before the president” and makes no other mention of age

discrimination.   (Docket No. 7—1 at p. 8)

     In his amended complaint, Martínez does not elaborate on what

the younger professor said about him.    (Docket No. 10)      But in his

first charge to the EEOC, Martínez specifically alleges that the

professor, along with three others, accused Martínez of being “a

megalomaniac, misogynist, that I am a bad influence for the young

people, that I am obsessed, that I deserve to be taken out of [UCA]

with an intensive dogfight.”    (Docket No. 7—1 at p. 6)     The younger

professor also allegedly posted a “photo of a dog twerking” in

reaction to a comment online proposing “that they make a protest

against [Martínez] at the UCA.” Id. at p. 7. Lastly, in Martínez’s

first charge, he writes that the younger professor “insinuates

that I commit fraud as the Editor of Conduct Sciences and makes

fun of my conferences where I explain what is the h index in

publications.”    Id.   None of these comments could reasonably be

construed to be about Martínez’s age.       See Gutiérrez-Linés, 751

F.Supp.2d at 342 (holding that plaintiff failed to establish at

summary judgment that allegations of bothersome behavior like

speaking   sarcastically   to   plaintiff    or   touching    items   on

plaintiff’s desk were connected in any way to his age).

     Martínez does not allege, for example, that anyone from UCA

made comments to him about his age, nor that there was a pattern
Civil No. 20-1503 (FAB)                                          19

of pushing out older professors, that UCA tolerated age—based

harassment by colleagues, or any other fact that would support an

inference that UCA’s alleged harassment was based on age.       See

Higgins, 323 F.Supp.3d at 206–07.   Without a plausible allegation

that the harassment was due to age, there can be no hostile work

environment claim pursuant to the ADEA.     See Kahan v. Slippery

Rock University of Pennsylvania, 664 F. App’x 170, 174 (3d Cir.

2016) (affirming grant of summary judgment for defendant employer

on hostile work environment claim pursuant to Title VII when there

was no evidence that allegedly false sexual harassment allegation

was made against plaintiff because of his gender).

               iii. Termination as an Adverse Action

                     In its motion to dismiss and opposition to the

motion to amend, UCA focuses exclusively on arguing that the

failure to investigate Martínez’s complaints was not an adverse

action.   (Docket Nos. 7 and 12)

     Martínez does assert that his termination was adverse in his

reply to UCA’s opposition to his motion to amend, though only

within the context of his argument that he was subjected to a

hostile work environment.   (Docket No. 15 at pp. 8-9)

     The Court will not overlook, however, that Martínez clearly

experienced an adverse action when he was terminated.    See Reyes-

Orta v. P.R. Highway and Transp. Authority, 811 F.3d 67, 75 (1st
Civil No. 20-1503 (FAB)                                                          20

Cir. 2016) (“[T]ermination is an adverse employment action . . .

.”).

       The elements of a prima facie case for termination vary

slightly throughout the case law but in general the elements are:

  (1)        that he was at least forty years old when he was fired;
  (2)        that his job performance met the employer's legitimate
             expectations;
  (3)        that he suffered an adverse employment action such as a
             firing; and
  (4)        that the employer filled the position, thereby showing a
             continuing need for the services that he had been
             rendering.

Adamson v. Walgreens Co., 750 F.3d 73, 78 (1st Cir. 2014)(quoting

Meléndez v. Autogermana, Inc., 622 F.3d 46, 50 (1st Cir. 2010)).

The First Circuit Court of Appeals has cautioned as well that the

fourth       prong    may   be   satisfied   by   eventual   evidence    that   the

“plaintiff’s job functions were absorbed by several different

employees of defendant.”              Rodríguez-Torres v. Caribbean Forms

Manufacturer, Inc., 399 F.3d 52, 59 (1st Cir. 2005)(quoting Kale

v. Combined Ins. Co. of Am., 861 F.2d 746, 760 (1st Cir. 1988).

       As explained above, at the motion to dismiss stage a plaintiff

does not need to plead facts for every element that will eventually

be necessary to establish a prima facie case.                   See Rodríguez-

Reyes, 711 F.3d at 54.            “Given that the prima facie case operates

as a flexible evidentiary standard, it should not be transposed

into     a    rigid     pleading    standard      for   discrimination    cases.”
Civil No. 20-1503 (FAB)                                                     21

Swierkiewicz, 534 U.S. at 512.          All that a “plaintiff must plead”

are “enough facts to make entitlement to relief plausible in light

of . . . the prima facie standard . . . .”           Rodríguez-Reyes, 711

F.3d at 54.    Courts must look then to whether the totality of the

factual allegations seem to show that the plaintiff could plausibly

meet each element of the prima facie case.           See Rodríguez-Reyes,

711 F.3d at 55—58 (listing the elements of a prima facie case for

political     discrimination      and    then   determining     whether    the

allegations as a whole made it plausible to infer any element not

directly    pled);   see   also   Garayalde-Rijos,    747     F.3d   at   24—25

(analyzing the elements of a prima facie case of retaliation under

Title VII and finding that the court could draw the reasonable

inference that the third prong of causation was met based on the

totality of the facts pled even though the plaintiff did not plead

a specific fact alleging causation).

     Martínez has pled facts that meet the first three prongs of

the prima facie case when alleging that his termination was an

adverse action.      See Adamson, 750 F.3d at 78.     But he did not plead

any fact as to whether UCA hired or sought someone to fill his

position.     Given that Martínez was teaching a course load, see

Docket No. 10-3 at p. 5, the court can reasonably infer at this

stage that there was a continuing need for his services.                    See

Connolly v. Shaw's Supermarkets, Inc., 355 F.Supp.3d 9, 17–18 (D.
Civil No. 20-1503 (FAB)                                                         22

Mass.   2018)(inferring      the    on-going    need    for    workers     to   do

plaintiff’s prior job and thus finding fourth prong of prima facie

case to be plausibly met at motion to dismiss stage).

     Plaintiff will ultimately have the burden to show not only

that he can meet a prima facie case but that “his years were the

determinative factor in his discharge, that is, that he would not

have been fired but for his age.”            Mesnick v. Gen. Elec. Co., 950

F.2d 816, 823 (1st Cir. 1991) (quoting Freeman v. Package Mach.

Co., 865 F.2d 1331, 1335 (1st Cir. 1988)).                   In determining if

Martínez   has      pled   enough    facts     to    make    out   a   plausible

discrimination claim, the Court will not “test[] the complaint in

a   crucible   hotter      than    the   plausibility       standard   demands.”

Rodríguez-Reyes, 711 F.3d at 53.             After all, plaintiffs “rarely

possess ‘smoking gun’ evidence” in employment discrimination cases

to prove their employer’s discriminatory motives, and as such they

are entitled to use the burden—shifting framework of McDonnell

Douglas. Vélez, 585 F.3d at 446 (quoting Arroyo–Audifred v. Verizon

Wireless, Inc., 527 F.3d 215, 218–19 (1st Cir. 2008)).

     Martínez has pled sufficient facts to plausibly allege a prima

facie case     of   ADEA   discrimination      for   his    termination.        Cf.

Connolly, 355 F.Supp.3d at 17–18.            The Court therefore finds that

the plaintiff’s ADEA discrimination claim would survive a motion
Civil No. 20-1503 (FAB)                                                     23

to dismiss and thus his proposed amended complaint would not be

futile.

       UCA’s motion to dismiss as to the first cause of action

pursuant to the ADEA, (Docket No. 7 at pp. 11—16), is DENIED.

Martínez’s motion to amend his complaint, (Docket No. 10,) is

GRANTED as to the first cause of action but may proceed pursuant

to an unlawful termination case theory only.

               b. Puerto Rico Law 100

                   UCA writes in its motion to dismiss that Puerto

Rico   Law   100   (“Law   100”)   and   the   ADEA   are   conterminous   and

therefore this claim should also be dismissed for not alleging an

adverse employment action.         (Docket No. 7 at p. 16)         Since UCA

does not cite any case analyzing adverse action pursuant to Law

100, the Court declines to grant UCA’s request.             See United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“It is not enough

merely to mention a possible argument in the most skeletal way,

leaving the court to do counsel's work, create the ossature for

the argument, and put flesh on its bones.”)

       UCA’s motion to dismiss as to the first cause of action

pursuant to Law 100, (Docket No. 7 at p. 16), is DENIED without

prejudice.
Civil No. 20-1503 (FAB)                                                     24

         2. Retaliation

            Martínez also alleges a cause of action for retaliation

pursuant to the ADEA and Title VII, as well as Puerto Rico law.

               a. Exhaustion of Administrative Remedies

                  UCA argues in its motion to dismiss that Martínez

did not exhaust administrative remedies because he did not include

allegations of retaliation for protected conduct in his first

charge to the EEOC.         (Docket No. 7 at pp. 19—20)             In UCA’s

opposition to Martínez’s motion to amend the complaint, however,

UCA admits that the second charge to the EEOC and subsequent right

to sue letter cure this defect as to the retaliation claim under

the ADEA.    (Docket No. 12 at p. 2)

      But UCA continues to assert that Martínez has not exhausted

his administrative remedies regarding his cause of action for

retaliation under Title VII because neither the first nor second

charge include a reference to Title VII.           Id. at p. 3—4.

      Martínez does not respond to this issue in his reply to UCA.

(Docket No. 15) 3

      In general, “[t]he scope of the civil complaint is . . .

limited by the charge filed with the EEOC and the investigation



3
 “The mere fact that a motion to dismiss is unopposed does not relieve the
district court of the obligation to examine the complaint itself to see whether
it is formally sufficient to state a claim.” Vega-Encarnación v. Babilonia, 344
F.3d 37, 41 (1st Cir. 2003).
Civil No. 20-1503 (FAB)                                                                 25

which     can    reasonably         be    expected       to    grow   out        of   that

charge.”        Thornton v. United Parcel Serv., Inc., 587 F.3d 27, 31

(1st Cir. 2009) (citing Powers v. Grinnell Corp., 915 F.2d 34, 38

(1st Cir. 1990)).             But, “the exact wording of the charge of

discrimination         need   not    presage      with   literary     exactitude       the

judicial pleadings which may follow.”                Id. at 32 (quoting Davis v.

Lucent Technologies, Inc., 251 F.3d 227, 233 (1st Cir. 2001)).

“[A]ll that is required is that ‘the judicial complaint . . . bear

some close relation to the allegations presented to the agency.’”

Jusino v. Sears Roebuck of P.R., Inc., No. 13-1138, 2013 WL

3821608, at *3 (D.P.R. July 23, 2013) (Gelpí, J.) (quoting Morales—

Cruz v. Univ. of P.R., 676 F.3d 220 (1st Cir. 2012) (citations

omitted)).        “A    charge      may   be   amended    to   clarify      or    amplify

allegations made therein. Such amendments . . . related to or

growing out of the subject matter of the original charge will

relate back to the date the charge was first received.”                      29 C.F.R.

§ 1626.8(c) (2020).

        Martínez filed two charges with the EEOC.                See Docket Nos. 7-

1 and 7-2.      On the cover page of the first charge, Martínez checks

boxes     for    discrimination           based    on    retaliation,        age,     and

disability, and in the text box states that his claims are pursuant

to the ADEA and the ADA.             (Docket No. 7-1 at p. 4)            On the cover

page of the second charge, Martínez checks only the box for
Civil No. 20-1503 (FAB)                                               26

retaliation, and in the text box again states that his claims are

pursuant to the ADA and the ADEA.      (Docket No. 7—2 at p. 1)      The

second charge clarifies the allegations in the first charge and

alleges additional acts that occurred after the filing of the first

charge, including his eventual termination.          See 29 C.F.R. §

1626.8(c) (2020).

     Martínez’s    second   charge   essentially   mirrors   the   facts

alleged in his complaint and first amended complaint.        See Docket

No. 7—2.     The fact that Martínez does not list Title VII on the

cover page of his EEOC charge is not fatal.         See Thornton, 587

F.3d at 32.    Martínez has not added new facts within his complaint

that would create a cause of action beyond what the EEOC would

have reasonably investigated from his two charges.      See Id. at 31.

The charge to the EEOC does not need to list the expected causes

of action to be later filed.     Id. at 32; Jusino, 2013 WL 3821608

at *3.

     UCA’s argument would require that Martínez call Title VII by

name in his EEOC charge to survive a motion to dismiss, when the

facts in his complaint and the facts in the charge are largely

identical.    The Court declines to be so formalistic and finds that

Martínez exhausted his administrative remedies.
Civil No. 20-1503 (FAB)                                          27

               b. Title VII Retaliation

                 Martínez does, however, fail to state a cause of

action for retaliation pursuant to Title VII.

     Title VII states that:

     [i]t shall be an unlawful employment practice for an
     employer to discriminate against any of his employees
     ... because he has opposed any practice made an unlawful
     employment practice by this subchapter, or because he
     has made a charge, testified, assisted, or participated
     in any manner in an investigation, proceeding, or
     hearing under this subchapter.

42 U.S.C. § 2000e–3(a).    Pursuant to Title VII, it is unlawful to

discriminate on the basis of “race, color, religion, gender, or

national origin.”    Jorge v. Rumsfeld, 404 F.3d 556, 564 (1st Cir.

2005) (citing 42 U.S.C. § 2000e–15(c)(1) & 16(c)).   A prima facie

case of retaliation under Title VII requires that

         (1)     the person engaged in conduct protected by Title
                 VII,
         (2)     the employer took a materially adverse employment
                 action against him or her, and
         (3)     there was a causal nexus between her or his
                 participation in the protected activity and the
                 adverse employment action.

Rodríguez-Vives v. P.R. Firefighters Corps of P.R., 743 F.3d 278,

283 (1st Cir. 2014)(citing Medina—Rivera v. MVM, Inc., 713 F.3d

132, 139 (1st Cir. 2013).

     The employment activity that the plaintiff opposed does not

need to “be a Title VII violation so long as [plaintiff] had a

reasonable belief that there was a Title VII violation, and he
Civil No. 20-1503 (FAB)                                                     28

communicated that belief to his employer in good faith.”               Centola

v. Potter, 183 F.Supp.2d 403, 412 (D. Mass. 2002) (citing Higgins

v. New Balance Athletic Shoe, Inc., 194 F.3d 252, 261—62 (1st Cir.

1999).    In Lennon v. Rubin, however, the First Circuit Court of

Appeals     foreclosed   the    argument   that       a    complaint     about

discrimination based on age could be the basis for a reasonable

belief that there was a Title VII violation.          Lennon v. Rubin, 166

F.3d 6, 8 (1st Cir. 1999).        There the court examined a federal

employee’s retaliation claims pursuant to Title VII and the ADEA,

where the underlying opposition was to age discrimination.                 Id.

As far as retaliation pursuant to Title VII, the court stated

unequivocally that "since Lennon's previous complaints related to

age rather than to a category protected under Title VII, his

retaliation claims are not cognizable under Title VII."                Lennon,

166 F.3d at 8.

     Even    taking   every    inference   in   his       favor,   Martínez’s

allegation is that UCA retaliated against him after he complained

they were treating him unfairly on the basis of age.                   (Docket

No. 10—3 at p. 14; Docket No. 15 at p. 8)         Because Title VII does

not protect against age discrimination, it was not a reasonable

belief that he was objecting to behavior that was unlawful under

Title VII.    See Lennon, 166 F.3d at 8.
Civil No. 20-1503 (FAB)                                               29

      The Court therefore finds that the plaintiff’s Title VII

retaliation claim would not survive a motion to dismiss and his

proposed amended complaint would be futile as to this cause of

action.       UCA’s motion to dismiss as to the retaliation claim

pursuant to Title VII, (Docket No. 7 at pp. 16—20,) is GRANTED.

Martínez’s motion to amend his complaint is GRANTED in part as to

all non—Title VII retaliation claims.

IV.   Conclusion

      For the reasons set forth above, UCA’s motion to dismiss as

to the first cause of action pursuant to the ADEA, (Docket No. 7

at pp. 11—16,) is DENIED. UCA’s motion to dismiss as to the first

cause of action pursuant to Law 100, (Docket No. 7 at p. 16,) is

also DENIED.

      UCA’s     motion   to   dismiss   plaintiff’s   retaliation   claim

pursuant to Title VII, (Docket No. 7 at pp. 16—20,) is GRANTED.

Martínez’s claim for retaliation pursuant to Title VII is DISMISSED

WITH PREJUDICE.     Partial judgment shall be entered accordingly.

      Martínez’s motion to amend his complaint, (Docket No. 10—3,)

is GRANTED as to the first cause of action, but may proceed

pursuant on an unlawful termination case theory only.         Martínez’s

motion to amend his complaint is GRANTED as to all non—Title VII

retaliation claims.
Civil No. 20-1503 (FAB)                                           30

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 2, 2021.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
